Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the replacement Figure 11, the previous objection thereto is hereby withdrawn. Upon consideration of the amended claims, the previous rejection thereto under 35 U.S.C. 112(a) for new matter is hereby withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 14, and 15, the scope of the limitation “the first and second wire grippers of the at least one of the stationary retwisting module and the movable retwisting module forming a pair of wire grippers for gripping an end of the single wires an” in lines 19-21, 15-17, and 16-18, respectively, is unclear. In each claim, the first and second wire grippers are recited as being part of the transfer unit, which is found on both the stationary retwisting module and the movable retwisting module, not “at least one” of the two. Is the limitation “the first and second wire grippers of the at least one of the stationary retwisting module and the movable retwisting module” meant to refer to both sets of these first and second wire grippers, or only one set on only the at least one of the stationary and movable retwisting modules (i.e. the retwisting module which also comprises the fixing gripper)? 
Regarding Claim 10, the scope of the limitation “fixing the twisted cable pair by the fixing distance” in line 17 is unclear. How can the twisted cable pair be fixed “by” a distance, which is merely a dimensional measurement? Is this meant to convey the location at which the twisted cable pair is fixed? Additionally, the limitation “the fixing distance” does not have antecedent basis in the claim. Based on the subject matter of the now-canceled Claim 11, it is assumed that “the fixing distance” should read “the fixing gripper,” so for examination purposes that will be how this limitation is interpreted.
Claims 2 and 4-9, 12-13, and 16-19 are rejected by virtue of their dependences upon Claims 1, 10, and 15, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 10, 12-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Keil et al., hereinafter Keil (US 2017/0125139), in view of Frommenwiler (US 6,289,944) and Keil et al., hereinafter Keil2 (US 2017/0144213).
Regarding Claim 1, Keil discloses (Figure 1) an apparatus for twisting first and second single electrical wires (conductor pair 3) to form a cable pair, wherein the apparatus comprises a main twisting head (twisting heads 1 and 5) and a retwisting device with a stationary retwisting module and a movable retwisting module (twisting heads 1 and 5; [0054]-[0055]: since twisting heads 1 and 5 perform both the twisting and the retwisting functions, they are operable as both the main twisting head and the retwisting device) that is movable along a linear guide direction ([0056] lines 1-6; twisting head 5 travels in a linear guide direction during twisting/retwisting), the main twisting head configured for carrying out a main twisting process ([0054] lines 2-6; the “loose initial twist” is interpreted as a main twisting process), wherein following the main twisting process, the first and second single electrical wires are in an intertwined state over most of the length of the cable pair to form a twisted cable pair ([0046] lines 4-6; the two conductors are wound round each other during the twisting, resulting in them being in an intertwined state over most of their length), wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper for gripping the twisted cable pair ([0046] line 4), wherein the at least one of the stationary retwisting module and the movable retwisting module is configured for performing the retwisting process of the cable pair, wherein the retwisting process includes fixing the twisted cable pair by the fixing gripper ([0046] lines 1-4; the conductors are clamped by the grippers of the twisting heads, i.e. the fixing gripper, during both the twisting and retwisting processes) and is carried out subsequent in time to the main twisting process ([0055] lines 1-7; the twisting that occurs after the loose initial twist is interpreted as the retwisting).
Keil does not disclose that the main twisting head and the retwisting device are separate components, and by extension does not disclose a transfer unit for transferring the twisted cable pair from one to the other. Frommenwiler teaches (Figures 1-2 and 5-6) an apparatus (twisting apparatus 1) for twisting first and second single electrical wires (conductors 2) to form a cable pair (conductor pair 3), wherein the device comprises an initial processing device (automatic crimping device 7) and a retwisting device (assembly of retaining module 13 and twisting head 15) with a stationary retwisting module (retaining module 13) and a movable retwisting module (twisting head 15) that is movable along a linear guide direction (column 3 lines 52-53), wherein each of the retwisting modules comprises a transfer unit (take-over/transfer modules 9 and 12) for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire (transfer module 12 has third gripper pair 23/24 and transfer module 9 has fifth gripper pair 31/32); wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper (first double gripper 13.1 on retaining module 13 and second double gripper 36 on twisting head 15) for gripping the twisted cable pair, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers (third gripper pair 23/24 of transfer module 12 and/or fifth gripper pair 31/32 of transfer module 9) for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers (clearly seen in Figures 5 and 6). 
The inclusion of a transfer unit between the initial processing device and the retwisting device, wherein the initial processing device and the retwisting device are separate components, allows for multiple conductor pairs to be treated at the same time in a parallel operation, which results in a substantial increase in performance (Frommenwiler column 2 lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil such that the main twisting head and the retwisting device are separate from each other, and such that each of the retwisting modules comprises a transfer unit for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers, as taught by Frommenwiler, to enable multiple conductor pairs to be twisted simultaneously and thus increase production.
Further regarding Claim 1, while Frommenwiler teaches that a relative distance between the first and second wire grippers can be changed (column 4 lines 28-33), Frommenwiler is silent to the parameters upon which the change in relative distance is based. Keil2 teaches (Figures 1 and 5-6) an apparatus for twisting first and second single electrical wires (conductors 3a and 3b) to form a cable pair, wherein the apparatus comprises a retwisting device (twist application head 4), wherein the retwisting device comprises a transfer unit (feed device 1) for transferring and holding an end of the cable pair (conductor ends 2a and 2b; [0082] lines 10-15), wherein the transfer unit comprises a first wire gripper (first clamping jaws 5a and 5b) for the first single electrical wire and a second wire gripper (first clamping jaws 5c and 5d) for the second single electrical wire, wherein a relative distance (distance a) between the first wire gripper and the second wire gripper can be changed by programming ([0083] lines 1-9) for a retwisting process according to a predefined or predefinable wire configuration including one or more of a specification of a distance of a first crossing position, a lay length of a twist, a wire cross-section, and an insulation thickness ([0015] lines 1-13; “a required non-twisted conductor length” is interpreted as a distance of a first crossing position, and the external diameters of the conductors is interpreted as the wire cross-section/insulation thickness). The relative distance between the first and second wire grippers being changeable by programming based on one of the above parameters allows the retwisting process to be customizable for each pair of electrical wires and ensures that there is not an undesirable amount of untwisted wire at the ends of the twisted cable pair ([0011] lines 5-7 and [0015] lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil and modified by Frommenwiler such that the relative distance between the first wire gripper and the second wire gripper can be changed by programming according to a predefined or predefinable wire configuration including one or more of a specification of a distance of a first crossing position, a lay length of a twist, a wire cross-section, and an insulation thickness, as taught by Keil2, in order to allow the retwisting process to be customizable and to ensure there is not an excess of untwisted wire length at the ends of the twisted cable pair.
Regarding Claim 2, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, Frommenwiler teaches (Figure 2) that the first wire gripper and the second wire gripper of each of the stationary retwisting module (retaining module 13) and the movable retwisting module (twisting head 15) is configured to fix a respective held end of each of the first and second single electrical wires (column 4 lines 29-31; third gripper pair 23/24 retains the ends of the conductors, thus the first and second wire gripper fix their respective held end of the first and second single electrical wires).
Regarding Claim 4, Keil discloses (Figure 1) that at least one of the stationary retwisting module (twisting head 1) and the movable retwisting module (twisting head 5) comprises a retwisting head (twisting heads 1 and 5), wherein each retwisting head holds both single electrical wires (conductor pair 3) of the twisted cable pair ([0046] lines 1-4) and performs a predefined or predefinable number of revolutions for the retwisting ([0046] lines 14-18; the number of revolutions is predefinable based on the length of the conductors).
Regarding Claim 5, Keil discloses (Figure 1) that at least one of the retwisting heads (twisting head 5) is movable in the extension direction of the cable pair ([0056] lines 1-4) so that a tensile force is exerted on the cable pair ([0049] lines 1-11).
Regarding Claim 6, Keil discloses (Figure 1) a linear guide ([0056] lines 1-3), wherein the movable retwisting module (twisting head 5) is embodied as a carriage (travel compensation carriage 4) which is provided on the linear guide of the device and movable along the linear guide in a guided manner in the linear guide direction ([0056] lines 1-6; twisting head 5, which is mounted on travel compensation carriage 4, travels along a guide in the linear guide direction towards twisting head 1).
Regarding Claim 10, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2 as discussed regarding Claim 4, Keil discloses (Figure 1) a method for twisting first and second single electrical wires (conductor pair 3) to form a cable pair using the apparatus according to Claim 4 (see discussion regarding Claim 4 above), wherein the method comprises the following: twisting the single electrical wires with the main twisting head (twisting heads 1 and 5) to obtain the twisted cable pair ([0054] lines 1-9; the loose initial twist is interpreted as the twisting step), fixing the twisted cable pair by the fixing gripper ([0046] lines 2-4), and performing retwisting of the twisted cable pair ([0055] lines 1-7; the twisting that occurs after the loose initial twist is interpreted as the retwisting). 
Keil does not disclose transferring the twisted cable pair to a separate retwisting module using a transfer module in between the twisting and retwisting steps. Frommenwiler teaches (Figures 1-2 and 5-6) a method for twisting first and second single electrical wires (conductors 2) to form a cable pair (conductor pair 3), wherein the method comprises the following: after initial processing (column 3 line 21), moving the wire grippers (fifth gripper pair 31/32 and third gripper pair 23/24) of the transfer module (transfer modules 9 and 12) to a position corresponding to an associated single electrical wire of the twisted cable pair (column 4 lines 28-30 and 45-46; the third and fifth gripper pairs 23/24 and 31/32 receive the respective ends of the conductors 2, thus they must be positioned accordingly); transferring the single electrical wires to the respectively associated wire grippers (column 4 lines 28-30 and 45-46); reducing the distance between the wire grippers (column 4 lines 28-33); bringing the twisted cable pair to a retwisting position; transferring the twisted cable pair to the retwisting heads of the retwisting modules (retaining module 13 and twisting head 15; column 4 lines 33-35 and 53-54); fixing the twisted cable pair by the fixing gripper (first double gripper 13.1 on retaining module 13 and second double gripper 36 on twisting head 15) at the distance, in the direction of the other of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers where the fixing gripper is located (clearly seen in Figures 5 and 6); and performing retwisting of the twisted cable pair (column 4 lines 56-61). 
Transferring the conductor pair between the initial processing and the twisting allows for multiple conductor pairs to be treated at the same time in a parallel operation, which results in a substantial increase in performance (Frommenwiler column 2 lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keil to add, after the twisting step, transferring the twisted cable pair from the main twisting module to the retwisting heads of a retwisting module via a transfer module having wire grippers, as taught by Frommenwiler, to enable multiple conductor pairs to be twisted simultaneously and thus increase production. 
Further regarding Claim 10, while Frommenwiler teaches that the distance between the first and second wire grippers is reduced (column 4 lines 28-33), Frommenwiler is silent to the parameters upon which the reduction in distance is based. Keil2 teaches (Figures 1 and 5-6) a method for twisting first and second single electrical wires (conductors 3a and 3b) to form a cable pair, wherein the method comprises reducing the distance between the wire grippers (first clamping jaws 5a-5d) of the transfer unit (feed device 1) according to a predefined or predefinable wire configuration including one or more of a specification of a distance of a first crossing position, a lay length of a twist, a wire cross-section, and an insulation thickness ([0015] lines 1-13; “a required non-twisted conductor length” is interpreted as a distance of a first crossing position, and the external diameters of the conductors is interpreted as the wire cross-section/insulation thickness). Reducing the distance between the wire grippers based on one of the above parameters allows the retwisting process to be customizable for each pair of electrical wires and ensures that there is not an undesirable amount of untwisted wire at the ends of the twisted cable pair ([0011] lines 5-7 and [0015] lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Keil and modified by Frommenwiler such that the distance between the wire grippers is reduced according to a predefined or predefinable wire configuration including one or more of a specification of a distance of a first crossing position, a lay length of a twist, a wire cross-section, and an insulation thickness, as taught by Keil2, in order to allow the retwisting process to be customizable and to ensure there is not an excess of untwisted wire length at the ends of the twisted cable pair.
Regarding Claim 12, Keil discloses (Figure 1) before bringing the twisted cable pair (conductor pair 3) to the retwisting position: moving the movable retwisting module (twisting head 5) towards the stationary retwisting module (twisting head 1) ([0054] lines 4-9; the twisting head 5 moves towards twisting head 1 during the loose initial twisting, which occurs before the retwisting, i.e. before the conductors are brought to a retwisting position).
Regarding Claim 13, Keil discloses before the retwisting of the twisted cable pair and during the retwisting: exerting a tensile force on the cable pair that is to be twisted ([0055] and [0065]; a tensile force is applied to the conductor pair before and during the retwisting).
Regarding Claim 15, Keil discloses (Figure 1) an apparatus for twisting first and second single electrical wires (conductor pair 3) to form a cable pair, wherein the apparatus comprises a main twisting head (twisting heads 1 and 5) and a retwisting device with a stationary retwisting module and a movable retwisting module (twisting heads 1 and 5; [0054]-[0055]: since twisting heads 1 and 5 perform both the twisting and the retwisting functions, they are operable as both the main twisting head and the retwisting device) that is movable along a linear guide direction ([0056] lines 1-6; twisting head 5 travels in a linear guide direction during twisting/retwisting), the main twisting head configured for carrying out a main twisting process ([0054] lines 2-6; the “loose initial twist” is interpreted as a main twisting process), wherein following the main twisting process, the first and second single electrical wires are in an intertwined state over most of the length of the cable pair to form a twisted cable pair ([0046] lines 4-6; the two conductors are wound round each other during the twisting, resulting in them being in an intertwined state over most of their length), wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper for gripping the twisted cable pair ([0046] line 4), wherein the at least one of the stationary retwisting module and the movable retwisting module is configured for performing the retwisting process of the cable pair, wherein the retwisting process includes fixing the twisted cable pair by the fixing gripper ([0046] lines 1-4; the conductors are clamped by the grippers of the twisting heads, i.e. the fixing gripper, during both the twisting and retwisting processes) and is carried out subsequent in time to the main twisting process ([0055] lines 1-7; the twisting that occurs after the loose initial twist is interpreted as the retwisting).
Keil does not disclose that the main twisting head and the retwisting device are separate components, and by extension does not disclose a transfer unit for transferring the twisted cable pair from one to the other. Frommenwiler teaches (Figures 1-2 and 5-6) an apparatus (twisting apparatus 1) for twisting first and second single electrical wires (conductors 2) to form a cable pair (conductor pair 3), wherein the device comprises an initial processing device (automatic crimping device 7) and a retwisting device (assembly of retaining module 13 and twisting head 15) with a stationary retwisting module (retaining module 13) and a movable retwisting module (twisting head 15) that is movable along a linear guide direction (column 3 lines 52-53), wherein each of the retwisting modules comprises a transfer unit (take-over/transfer modules 9 and 12) for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire (transfer module 12 has third gripper pair 23/24 and transfer module 9 has fifth gripper pair 31/32); wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper (first double gripper 13.1 on retaining module 13 and second double gripper 36 on twisting head 15) for gripping the twisted cable pair, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers (third gripper pair 23/24 of transfer module 12 and/or fifth gripper pair 31/32 of transfer module 9) for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers (clearly seen in Figures 5 and 6). 
The inclusion of a transfer unit between the initial processing device and the retwisting device, wherein the initial processing device and the retwisting device are separate components, allows for multiple conductor pairs to be treated at the same time in a parallel operation, which results in a substantial increase in performance (Frommenwiler column 2 lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil such that the main twisting head and the retwisting device are separate from each other, and such that each of the retwisting modules comprises a transfer unit for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers, as taught by Frommenwiler, to enable multiple conductor pairs to be twisted simultaneously and thus increase production.
Further regarding Claim 15, while Frommenwiler teaches that a relative distance between the first and second wire grippers can be changed (column 4 lines 28-33), Frommenwiler is silent to the parameters upon which the change in relative distance is based. Keil2 teaches (Figures 1 and 5-6) an apparatus for twisting first and second single electrical wires (conductors 3a and 3b) to form a cable pair, wherein the apparatus comprises a retwisting device (twist application head 4), wherein the retwisting device comprises a transfer unit (feed device 1) for transferring and holding an end of the cable pair (conductor ends 2a and 2b; [0082] lines 10-15), wherein the transfer unit comprises a first wire gripper (first clamping jaws 5a and 5b) for the first single electrical wire and a second wire gripper (first clamping jaws 5c and 5d) for the second single electrical wire, wherein a relative distance (distance a) between the first wire gripper and the second wire gripper can be changed ([0083] lines 1-9), for a retwisting process, according to a predefined wire configuration ([0015] lines 1-13; “a required non-twisted conductor length” and the external diameters of the conductors are interpreted as predefined wire configurations). The relative distance between the first and second wire grippers being changeable in this manner allows the retwisting process to be customizable for each pair of electrical wires and ensures that there is not an undesirable amount of untwisted wire at the ends of the twisted cable pair ([0011] lines 5-7 and [0015] lines 4-11). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil and modified by Frommenwiler such that the relative distance between the first wire gripper and the second wire gripper can be changed according to a predefined wire configuration, as taught by Keil2, in order to allow the retwisting process to be customizable and to ensure there is not an excess of untwisted wire length at the ends of the twisted cable pair.
Regarding Claim 16, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, Keil2 teaches the predefined wire configuration includes a specification of a distance of a first crossing position ([0015] line 12 “a required non-twisted conductor length” is interpreted as a distance of a first crossing position).
Regarding Claim 17, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, the combination is silent to the predefined wire configuration including a specification of a lay length of a twist. However, Frommenwiler teaches that a lay length of a twist can be used as a preset parameter for programming other operations of the twisting apparatus (column 3 lines 57-67). One skilled in the art would recognize that the lay length of a twist could be affected by the relative distance between the first and second wire grippers, so it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil and modified by Frommenwiler and Keil2 such that the predefined wire configuration includes a specification of a lay length of a wire, in order to achieve a final cable pair with a desired twist lay length.
Regarding Claim 18, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, Keil2 teaches the predefined wire configuration includes a specification of a wire cross-section ([0015] lines 4-8; the external diameter of the wires is interpreted as the wire cross-section).
Regarding Claim 19, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, Keil2 teaches the predefined wire configuration includes a specification of an insulation thickness ([0015] lines 4-8: the external diameter of the wires inherently includes the insulation thickness; additionally, the different sizes of seals can be interpreted as different insulation thicknesses).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Frommenwiler and Keil2 as applied to Claim 6 above, and further in view of Keil, hereinafter Keil3 (US 9,624,607).
Regarding Claim 7, Keil discloses (Figure 1) that the carriage (travel compensation carriage 4) is movable ([0049] lines 1-3 and [0056] lines 1-6), but does not disclose it being movable by means of a toothed belt drive. Keil3 teaches (Figure 2) an apparatus for twisting first and second single electrical wires (electrical lines 24/24’) comprising a movable retwisting module (twisting head 4) embodied as a carriage (twisting head housing 8), wherein the carriage is movable by means of a toothed belt drive (toothed drive belt 3). Since the toothed belt drive of Keil3 performs the same function of moving the carriage, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the twisting apparatus disclosed by Keil such that the carriage is movable by means of a toothed belt drive, as taught by Keil3, as this is a known configuration in the art which achieve the same result of moving the carriage.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keil in view of Frommenwiler and Keil2 as applied to Claim 1 above, and further in view of Dober (US 2016/0365178).
Regarding Claim 8, Keil is silent to the movable retwisting module comprising a spindle drive configured to move a respective held end of the wires; however, Keil does disclose (Figure 1) the movable retwisting head (twisting head 5) moving a respective held end of the wires ([0056] lines 1-2: twisting head 5 moves as it holds the ends of conductor pair 3), so it is clear that there must be something causing this motion. Dober teaches (Figure 9) a cable processing apparatus (cable processing equipment 1) comprising a cable processing head (processing head 24), wherein the cable processing head further comprises a spindle drive (spindle drive 28), for moving the cable processing head ([0062] lines 11-15). Since it is known in the art that a spindle drive can be used to move components in cable processing apparatuses, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the twisting apparatus disclosed by Keil and modified by Frommenwiler and Keil2 such that the movable retwisting module comprises a spindle drive configured to move a respective held end of the wires, as taught by Dober.
Regarding Claim 9, with reference to the aforementioned combination of Keil, Frommenwiler, and Keil2, Frommenwiler discloses (Figure 2) that the transfer unit (transfer modules 9 and 12) moves at least one of the first and second wire grippers (fifth gripper pair 31/32 on transfer module 9 and third gripper pair 23/24 on transfer module 12) vertically (first and second vertical movements V1 and V2) and horizontally (first and third horizontal movements H1 and H3) in a plane aligned at right angles to a cable axis of the cable pair (conductor pair 3), but is silent to the means by which these movements are done. Dober teaches (Figure 9) a cable processing apparatus (cable processing equipment 1) comprising horizontal and vertical drives (electric drive motors 31) which are configured to move at least one of a first and second cable processing element (pin holders 29, 29’) vertically and horizontally in a plane aligned at right angles to a cable axis (cable longitudinal axis 20) of the cable pair ([0063] lines 1-9). Since it is known in the art that a horizontal drive and a vertical drive can be used to move cable processing elements vertically and horizontally within a cable processing apparatus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the twisting apparatus disclosed by Keil and modified by Frommenwiler and Keil2 such that the transfer unit comprises a horizontal drive and a vertical drive, wherein the horizontal drive and the vertical drive are configured to move at least one of the first and second wire grippers vertically and horizontally in a plane aligned at right angles to a cable axis of the cable pair, as taught by Dober. Examiner note: Dober does not teach that the horizontal and vertical drives are spindle drives; however, it is stated that changes can be made without deviating from the scope ([0071] lines 4-6). Since Dober uses a spindle drive to move other components of the cable processing apparatus ([0062] lines 11-15), it is known that spindle drives can be used in this kind of apparatus to move components in a linear manner, and thus it would have been obvious to one of ordinary skill in the art to replace the electric drive motors 31 of the horizontal and vertical drives with horizontal and vertical spindle drives to perform the same function.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Keil et al., hereinafter Keil (US 2017/0125139), in view of Frommenwiler (US 6,289,944).
Regarding Claim 14, Keil discloses (Figure 1) an apparatus for twisting first and second single electrical wires (conductor pair 3) to form a cable pair, wherein the apparatus comprises a main twisting head (twisting heads 1 and 5) and a retwisting device with a stationary retwisting module and a movable retwisting module (twisting heads 1 and 5; [0054]-[0055]: since twisting heads 1 and 5 perform both the twisting and the retwisting functions, they are operable as both the main twisting head and the retwisting device) that is movable along a linear guide direction ([0056] lines 1-6; twisting head 5 travels in a linear guide direction during twisting/retwisting), the main twisting head configured for carrying out a main twisting process ([0054] lines 2-6; the “loose initial twist” is interpreted as a main twisting process), wherein following the main twisting process, the first and second single electrical wires are in an intertwined state over most of the length of the cable pair to form a twisted cable pair ([0046] lines 4-6; the two conductors are wound round each other during the twisting, resulting in them being in an intertwined state over most of their length), wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper for gripping the twisted cable pair ([0046] line 4), wherein the at least one of the stationary retwisting module and the movable retwisting module is configured for performing the retwisting process of the cable pair, wherein the retwisting process includes fixing the twisted cable pair by the fixing gripper ([0046] lines 1-4; the conductors are clamped by the grippers of the twisting heads, i.e. the fixing gripper, during both the twisting and retwisting processes) and is carried out subsequent in time to the main twisting process ([0055] lines 1-7; the twisting that occurs after the loose initial twist is interpreted as the retwisting).
Keil does not disclose that the main twisting head and the retwisting device are separate components, and by extension does not disclose a transfer unit for transferring the twisted cable pair from one to the other. Frommenwiler teaches (Figures 1-2 and 5-6) an apparatus (twisting apparatus 1) for twisting first and second single electrical wires (conductors 2) to form a cable pair (conductor pair 3), wherein the device comprises an initial processing device (automatic crimping device 7) and a retwisting device (assembly of retaining module 13 and twisting head 15) with a stationary retwisting module (retaining module 13) and a movable retwisting module (twisting head 15) that is movable along a linear guide direction (column 3 lines 52-53), wherein each of the retwisting modules comprises a transfer unit (take-over/transfer modules 9 and 12) for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire (transfer module 12 has third gripper pair 23/24 and transfer module 9 has fifth gripper pair 31/32), wherein a relative distance between the first wire gripper and the second wire gripper can be changed, for a retwisting process, according to a distance between the ends of the wires (column 4 lines 28-33; the relative distance between third gripper pair 23 and 24 is changed via first horizontal movement H1 such that the conductor ends reach a desired spacing); wherein at least one of the stationary retwisting module and the movable retwisting module further comprises a fixing gripper (first double gripper 13.1 on retaining module 13 and second double gripper 36 on twisting head 15) for gripping the twisted cable pair, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers (third gripper pair 23/24 of transfer module 12 and/or fifth gripper pair 31/32 of transfer module 9) for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers (clearly seen in Figures 5 and 6). 
The inclusion of a transfer unit between the initial processing device and the retwisting device, wherein the initial processing device and the retwisting device are separate components, allows for multiple conductor pairs to be treated at the same time in a parallel operation, which results in a substantial increase in performance (Frommenwiler column 2 lines 15-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus disclosed by Keil such that the main twisting head and the retwisting device are separate from each other, and such that each of the retwisting modules comprises a transfer unit for transferring and holding an end of the twisted cable pair, wherein the transfer unit comprises a first wire gripper for the first single electrical wire and a second wire gripper for the second single electrical wire, wherein a relative distance between the first wire gripper and the second wire gripper can be changed, for a retwisting process, according to a distance between the ends of the wires, the first and second wire grippers of the at least one stationary retwisting module and the movable retwisting module forming a pair of wire grippers for gripping an end of the single wires and the fixing gripper being located at a distance, in a direction of another of the at least one of the stationary retwisting module and the movable retwisting module, from the pair of wire grippers, as taught by Frommenwiler, to enable multiple conductor pairs to be twisted simultaneously and thus increase production.

Response to Arguments
Applicant’s arguments, see pages 14-16 of the Remarks filed 03/29/2022, with respect to Keil not disclosing the twisted cable pair as recited in the amended Claim 1, have been fully considered but are not persuasive. Applicant points to paragraph [0054] of Keil, which states that the loose initial twisting process, i.e. the main twisting process, is complete when the twisting head 5 has reached approximately halfway in the possible travel path of the travel compensation carriage, which the Applicant alleges would be achieved way before the wires would be in the intertwined state over most of the length of the cable pair, as is recited in the amended Claim 1. However, Keil discloses that the length reduction is not linear relative to the amount of twisting of the wires, but rather follows a parabolic function based on different twisting parameters, including the number of twist rotations, which is directly related to the percentage of the cable length which is in the intertwined state ([0046] lines 12-14 and [0047] lines 1-7). Accordingly, when the cable pair is shortened by approximately half the distance of the travel path of the travel compensation carriage after the loose initial twist, more than half, i.e. “most”, of the length of the twisted cable pair will be in an intertwined state.
Regarding the Applicant’s arguments on pages 16-18 that the prior art of record does not teach or suggest the pair of wire grippers and the fixing gripper as recited in the amended Claim 1, Examiner respectfully disagrees. The Applicant argues on pages 17-18 “there is no disclosure or suggestion in Keil et al. ‘139 to hold the cable pair firmly while downstream of the cable, the single wires are held separately (and at the reduced distance) during a retwisting operation” (see page 17 para. 2) and “Frommenwiler…is silent as to performing a twisting operation with any of the gripper pairs each holding an end of the single wires, while holding the twisted cable with any of the double grippers” (see paragraph spanning pages 17 and 18). These arguments suggest that, during the retwisting process, the first and second single wires of the cable pair are gripped simultaneously by the fixing gripper and the first and second wire grippers, which are parts of the transfer unit of the respective retwisting module; however, Examiner notes that this is not clearly recited in the claim. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As discussed above, Frommenwiler teaches these features in the claimed configuration, so these limitations of the claim are met.
In response to the Applicant’s arguments on pages 18-19 regarding the relevancy of Keil et al. ‘213, i.e. Keil2 as designated above, Examiner notes that Keil2 is relied upon solely for the teaching of reducing the relative distance between two grippers by programming according to a predefined or predefinable wire configuration, and not any other of the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042. The examiner can normally be reached M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERESA A GUTHRIE/             Examiner, Art Unit 3725                                                                                                                                                                                           
/SHELLEY M SELF/             Supervisory Patent Examiner, Art Unit 3725